Per Curiam.

After notice of appeal was filed, the parties, through their counsel of record, filed in this court a stipulation reciting that there has been filed with the Board of Tax Appeals an adjusted abstract “in that the aggregate value of all real property in said county as therein set out was increased in the aggregate by seventeen per cent (17%); and that such action by appellant constitutes full compliance with appellee’s order.”
The issue presented by this appeal has, therefore, become moot. The appeal is dismissed on authority of Miner v. Witt, City Clerk, 82 Ohio St., 237, 92 N. E., 21.

Appeal dismissed.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.